Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/28/2021 has been entered.
 
Amendment
CLAIMS 1, 3-4, 8, 10-11, 15, and 17-18 are amended. CLAIMS 5, 12, and 19 are canceled. CLAIMS 1-4, 6-11, 13-18, and 20 are pending and have been examined.

Claim Objections
Claims 8 and 15 are objected to because of the following informalities:  Claim 8, line 6 and Claim 15, line 7 should recite “one or more drugs” instead of “one or more drug”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 and 6-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "each of the Markov chains" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim. Claim 1 recites a single Markov chain in line 4. For purposes of examination, Examiner interprets Claim 1 as if it had recited “pathogen sensitivity to one or more drugs as one or more Markov chains… each of the one or more Markov chains comprising…”
Claims 2-4 and 6-7 are rejected for failing to cure the deficiencies of claim 1 upon which they depend.

Claims 3-4, 6-7, 10-11, 13-14, 17-18 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 3, 10, and 17 recite the limitation “the population data” in the last line of each claim. There is insufficient antecedent basis for this limitation in the claims. For examining purposes, Examiner interprets this limitation as if each claim had recited “population data” instead.

Claims 4 and 6-7 are rejected for failing to cure the deficiencies of claim 3 upon which they depend.
Claims 11 and 13-14 are rejected for failing to cure the deficiencies of claim 10 upon which they depend.
Claims 18 and 20 are rejected for failing to cure the deficiencies of claim 17 upon which they depend.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 6-11, 13-18 and 20 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
CLAIM 1
Step 1: The claim recites a method, one of the four categories of eligible subject matter.
Step 2A Prong 1: The claim recites the following limitations:
(1) models pathogen sensitivity to one or more drugs as a Markov chain within a Factorial Hidden Markov Model, each of the Markov chains comprising a hidden state that includes a binary variable indicating whether a perpetual resistance to a drug has been acquired and a binary variable indicating the instantaneous existence of a drug resistant mutation
(2) train the resistance evolution model using the training data
(3) applying the resistance evolution model to the patient medical data, wherein the resistance evolution model includes functions indicating that any resistance to a drug acquired by the pathogen is perpetual, sensitivity to a drug is preserved if the pathogen is not exposed to the drug, and resistance of the pathogen to a drug develops randomly at a specified probability
(4) recommending a therapy based on an output of the resistance evolution model.
A Markov chain within a Factorial Hidden Markov Model is a mathematical concept. Thus, each of the “resistance evolution model that models …as a Markov chain”, “train the resistance evolution model” and “applying the resistance evolution model to the patient data” as recited in claim 1 is a mathematical concept. Recommending a therapy based on an output of the model is a mental process, specifically a judgement, which can reasonably be performed in one’s mind with the aid of pen and paper. Accordingly, the claim recites an abstract idea.

Step 2A Prong 2: The judicial exception is not integrated into a practical application. The claim recites the following additional elements:
a computer
receiving a resistance evolution model
retrieving training data
applying machine learning
receiving patient medical data
The computer and the application of machine learning are generally linking the abstract ideas to the particular technology environment of machine learning or the computer, and they are not improvements to machine learning technology or the functioning of the computer. Therefore, they are not meaningful limitations as discussed in MPEP 2106.05(e). The receiving a resistance evolution model, retrieving training data, and receiving patient medical data are mere data-gathering steps, which is an insignificant extra-solution activity as discussed in MPEP 2106.05(g). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons given in Step 2A Prong 2. Additionally, the data-gathering steps are well-understood, routine, conventional activity of receiving or transmitting data over a network. See MPEP 2106.05(d)(II)(i): 
The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. i. Receiving or transmitting data over a network, e.g., using the Internet to gather data
The claim is not patent eligible.

CLAIM 2 incorporates the rejection of claim 1. 
Step 1: The claim recites a method, one of the four categories of eligible subject matter.
Step 2A Prong 1: The judicial exceptions of claim 1 are incorporated. The claim recites the following limitations:
determining a result of the recommended therapy; 
refining the resistance evolution model based on the determined result of the recommended therapy.
Determining a result and refining the model are mathematical concepts. Determining a result of a therapy and is also mental process of judgement which can reasonably be performed in one’s mind. Accordingly, the claim recites an abstract idea.
Step 2A Prong 2: The judicial exception is not integrated into a practical application. The claim recites the following additional elements:
the computer
The computer is generally linking to the judicial exception and the claim does not recite an improvement to the functioning of the computer. Therefore, it is not a meaningful limitation as discussed in MPEP 2106.05(e). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons given in Step 2A Prong 2. The claim is not patent eligible.

CLAIM 3 incorporates the rejection of claim 1. 
Step 1: The claim recites a method, one of the four categories of eligible subject matter.
Step 2A Prong 1: The judicial exceptions of claim 1 are incorporated. The claim recites the following limitations:
train the resistance evolution model 
determining one or more parameters corresponding to the resistance evolution model based on the population data.
	Training the model and determining parameters is a mathematical concept. Determining parameters is also a mental process of judgement which can reasonably be performed in one’s mind with pencil and paper. The claim recites an abstract idea.
Step 2A Prong 2: The judicial exception is not integrated into a practical application. The claim recites the following additional elements:
applying machine learning
the computer
The computer and the application of machine learning are generally linking the abstract ideas to the particular technology environment of machine learning or the computer, and they are not improvements to machine learning technology or the functioning of the computer. Therefore, they are not meaningful limitations as discussed in MPEP 2106.05(e). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons given in Step 2A Prong 2. The claim is not patent eligible.

CLAIM 4 incorporates the rejection of claim 3. 
Step 1: The claim recites a method, one of the four categories of eligible subject matter.
Step 2A Prong 1: The judicial exceptions of claim 3 are incorporated. The claim recites the following limitations: 
the resistance evolution model comprises one or more stochastic models. 
A stochastic model is a mathematical concept. The claim contains an abstract idea.
Step 2A Prong 2: The judicial exception is not integrated into a practical application. The claim recites no additional elements. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons given in Step 2A Prong 2. The claim is not patent eligible.

CLAIM 6 incorporates the rejection of claim 3. 
Step 1: The claim recites a method, one of the four categories of eligible subject matter.
Step 2A Prong 1: The judicial exceptions of claim 3 are incorporated. The claim recites the following limitations: 
determining the one or more parameters corresponding to the resistance evolution model is performed via one or more approximate learning methods. 
This limitation is a mathematical concept and a mental process of judgement which can reasonably be performed in one’s mind, since learning may be performed in one’s mind. Alternatively, the approximate learning method is a mathematical concept. The claim recites an abstract idea. 
Step 2A Prong 2: The judicial exception is not integrated into a practical application. The claim recites no additional elements. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons given in Step 2A Prong 2. The claim is not patent eligible.

CLAIM 7 incorporates the rejection of claim 6.
Step 1: The claim recites a method, one of the four categories of eligible subject matter.
Step 2A Prong 1: The judicial exceptions of claim 6 are incorporated. The claim recites the following limitations: 
the one or more approximate learning methods include Collapsed Gibbs Sampling.
This limitation is a mathematical concept. The claim recites an abstract idea.
Step 2A Prong 2: The judicial exception is not integrated into a practical application. The claim recites no additional elements. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons given in Step 2A Prong 2. The claim is not patent eligible.

CLAIM 8
Step 1: The claim recites a product, one of the four categories of eligible subject matter.
Step 2A Prong 1: The claim recites the following limitations:
(1) models pathogen sensitivity to one or more drug as a Markov chain with a hidden state comprising a binary variable indicating whether a perpetual resistance to a drug has been acquired and a binary variable indicating the instantaneous existence of a drug resistant mutation
(2) train the resistance evolution model using the training data; 
(3) apply the resistance evolution model to the patient medical data, wherein the resistance evolution model includes functions indicating that any resistance to a drug acquired by the pathogen is perpetual, sensitivity to a drug is preserved if the pathogen is not exposed to the drug, and resistance of the pathogen to a drug develops randomly at a specified probability; 
(4) recommend a therapy based on an output of the resistance evolution model.
A Markov chain within a Factorial Hidden Markov Model is a mathematical concept. Thus, each of the “resistance evolution model that models …as a Markov chain”, “train the resistance evolution model”  and “applying the resistance evolution model to the patient data” as recited in claim 1 is a  mathematical concept. Recommending a therapy based on an output of the model is a mental process, specifically a judgement, which can reasonably be performed in one’s mind with the aid of pen and paper. Accordingly, the claim recites an abstract idea.

Step 2A Prong 2: The judicial exception is not integrated into a practical application. The claim recites the following additional elements:
a computer program product 
computer-readable storage media 
program instructions 
receive a resistance evolution model
retrieve training data
apply machine learning
receive patient medical data
The computer and the application of machine learning are generally linking the abstract ideas to the particular technology environment of machine learning or the computer, and they are not improvements to machine learning technology or the functioning of the computer. Therefore, they are not meaningful limitations as discussed in MPEP 2106.05(e). The receiving a resistance evolution model, retrieving training data, and receiving patient medical data are mere data-gathering steps, which is an insignificant extra-solution activity as discussed in MPEP 2106.05(g). The computer program product, computer-readable storage media and program instructions as recited are merely generic computer components performing generic computer functions. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons given in Step 2A Prong 2. Additionally, the data-gathering steps are well-understood, routine, conventional activity of receiving or transmitting data over a network. See MPEP 2106.05(d)(II)(i): 
The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. i. Receiving or transmitting data over a network, e.g., using the Internet to gather data
The claim is not patent eligible.


CLAIM 9 incorporates the rejection of claim 8.
Step 1: The claim recites a product, one of the four categories of eligible subject matter.
Step 2A Prong 1: The judicial exceptions of claim 8 are incorporated. The claim recites the following limitations:
determine a result of the recommended therapy; 
refine the resistance evolution model based on the determined result of the recommended therapy.
Determining a result and refining the model are mathematical concepts. Determining a result and is also mental process of judgement which can reasonably be performed in one’s mind with the aid of pencil and paper. Accordingly, the claim recites an abstract idea.
Step 2A Prong 2: The judicial exception is not integrated into a practical application. The claim recites the following additional elements:
computer program product
program instructions 
The computer program product and program instructions are generic computer components performing generic computer functions. Therefore, they are not meaningful limitations as discussed in MPEP 2106.05(e). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons given in Step 2A Prong 2. The claim is not patent eligible.

CLAIM 10 incorporates the rejection of claim 8.
Step 1: The claim recites a product, one of the four categories of eligible subject matter.
Step 2A Prong 1: The judicial exceptions of claim 8 are incorporated. The claim additionally recites the following limitations:
train the resistance evolution model 
determine one or more parameters corresponding to the resistance evolution model based on the population data.
	Training the evolution model  and determining parameters as recited  is a mathematical concept. Determining parameters is also a mental process of judgement which can reasonably be performed in one’s mind with pencil and paper. The claim recites an abstract idea.
Step 2A Prong 2: The judicial exception is not integrated into a practical application. The claim recites the following additional elements:
applying machine learning
computer program product
program instructions
The computer program product, program instructions are merely recited as generic computer components performing generic computer functions. The application of machine learning is generally linking the abstract ideas to the particular technology environment of machine learning, and they are not improvements to machine learning technology. Therefore, they are not meaningful limitations as discussed in MPEP 2106.05(e). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons given in Step 2A Prong 2. The claim is not patent eligible.

CLAIM 11 incorporates the rejection of claim 10. 
Step 1: The claim recites a product, one of the four categories of eligible subject matter.
Step 2A Prong 1: The judicial exceptions of claim 10 are incorporated. The claim recites the following limitations:
the resistance evolution model comprises one or more stochastic models. 
A stochastic model is a mathematical concept. The claim contains an abstract idea.
Step 2A Prong 2 and Step 2B
The claim does not include any further additional elements. The claim is not patent eligible.

CLAIM 13 incorporates the rejection of claim 10. 
Step 1: The claim recites a product, one of the four categories of eligible subject matter.
Step 2A Prong 1: The judicial exceptions of claim 10 are incorporated. The claim recites the following limitations:
determining the one or more parameters corresponding to the resistance evolution model is performed via one or more approximate learning methods. 
This limitation is a mathematical concept and a mental process of judgement which can reasonably be performed in one’s mind with pencil and paper, since learning may be performed in one’s mind. The claim recites an abstract idea.
 Step 2A Prong 2 and Step 2B
The claim does not include any further additional elements. The claim is not patent eligible.

CLAIM 14 incorporates the rejection of claim 13. 
Step 1: The claim recites a product, one of the four categories of eligible subject matter.
Step 2A Prong 1: The judicial exceptions of claim 13 are incorporated. The claim recites the following limitations:
the one or more approximate learning methods include Collapsed Gibbs Sampling.
This limitation is a mathematical concept. The claim recites an abstract idea.
Step 2A Prong 2 and Step 2B
The claim does not include any further additional elements. The claim is not patent eligible.

CLAIM 15
Step 1: The claim recites a system, one of the four categories of eligible subject matter.
Step 2A Prong 1: The claim recites the following limitations:
 (1) models pathogen sensitivity to one or more drug as a Markov chain with a hidden state comprising a binary variable indicating whether a perpetual resistance to a drug has been acquired and a binary variable indicating the instantaneous existence of a drug resistant mutation
(2) train the resistance evolution model using the training data; 
(3) apply the resistance evolution model to the patient medical data, wherein the resistance evolution model includes functions indicating that any resistance to a drug acquired by the pathogen is perpetual, sensitivity to a drug is preserved if the pathogen is not exposed to the drug, and resistance of the pathogen to a drug develops randomly at a specified probability; 
(4) recommend a therapy based on an output of the resistance evolution model.
A Markov chain within a Factorial Hidden Markov Model is a mathematical concept. Thus, modeling, training and applying the model are also mathematical concepts. Recommending a therapy based on an output of the model is a mental process, specifically a judgement, which can reasonably be performed in one’s mind with the aid of pen and paper. Accordingly, the claim recites an abstract idea.

Step 2A Prong 2: The judicial exception is not integrated into a practical application. The claim recites the following additional elements:
a computer system
computer processors
computer-readable storage media
program instructions
receive a resistance evolution model
retrieve training data
apply machine learning 
receive patient medical data; 
The computer system, computer processors, computer-readable storage media, program instructions, and the application of machine learning are generally linking the abstract ideas to the particular technology environment of machine learning, and they are not improvements to machine learning technology. Therefore, they are not meaningful limitations as discussed in MPEP 2106.05(e). The receiving a resistance evolution model, retrieving training data, and receiving patient medical data are mere data-gathering steps, which is an insignificant extra-solution activity as discussed in MPEP 2106.05(g). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons given in Step 2A Prong 2. Additionally, the data-gathering steps are well-understood, routine, conventional activity of receiving or transmitting data over a network. See MPEP 2106.05(d)(II)(i). The claim is not patent eligible.

CLAIM 16 incorporates the rejection of claim 15.
Step 1: The claim recites a system, one of the four categories of eligible subject matter.
Step 2A Prong 1: The judicial exceptions of claim 15 are incorporated. The claim recites the following limitations:
determine a result of the recommended therapy; 
refine the resistance evolution model based on the determined result of the recommended therapy.
Determining a result and refining the model are mathematical concepts. Determining a result and is also mental process of judgement which can reasonably be performed in one’s mind with the aid of pencil and paper. Accordingly, the claim recites an abstract idea.
Step 2A Prong 2: The judicial exception is not integrated into a practical application. The claim recites the following additional elements:
computer system
program instructions
The computer system and program instructions merely recited as generic computer components performing generic computer functions.  Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons given in Step 2A Prong 2. The claim is not patent eligible.

CLAIM 17 incorporates the rejection of claim 15.
Step 1: The claim recites a system, one of the four categories of eligible subject matter.
Step 2A Prong 1: The judicial exceptions of claim 15 are incorporated. The claim recites the following limitations:
determine one or more parameters corresponding to the resistance evolution model based on the population data.
	determining parameters is a mathematical concept. Determining parameters is also a mental process of judgement which can reasonably be performed in one’s mind with pencil and paper. The claim recites an abstract idea.
Step 2A Prong 2: The judicial exception is not integrated into a practical application. The claim recites the following additional elements:
program instructions
The program instructions merely recited as generic computer components 

performing generic computer functions. 

The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons given in Step 2A Prong 2. The claim is not patent eligible.

CLAIM 18 incorporates the rejection of claim 17.
Step 1: The claim recites a system, one of the four categories of eligible subject matter.
Step 2A Prong 1: The judicial exceptions of claim 17 are incorporated. The claim recites the following limitations:
the resistance evolution model comprises one or more stochastic models. 
A stochastic model is a mathematical concept. The claim contains an abstract idea.
Step 2A Prong 2 and Step 2B
The claim does not include any further additional elements. The claim is not patent eligible.

CLAIM 20 incorporates the rejection of claim 17.
Step 1: The claim recites a system, one of the four categories of eligible subject matter.
Step 2A Prong 1: The judicial exceptions of claim 17 are incorporated. The claim recites the following limitations:
determining the one or more parameters corresponding to the resistance evolution model is performed via one or more approximate learning methods, and wherein the one or more approximate learning methods include Collapsed Gibbs Sampling.
This limitation is a mathematical concept. The claim recites an abstract idea.
Step 2A Prong 2 and Step 2B
The claim does not include any further additional elements. The claim is not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-4, 6, 8, 10-11, 13, 15, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over “The development of an expert system to predict virological response to HIV therapy as part of an online treatment support tool” to Revell et al., hereinafter Revell, in view of “A mutagenetic tree hidden Markov model for longitudinal clonal HIV sequence data” to Beerenwinkel et al., hereinafter Beerenwinkel 1, and further in view of “Selecting anti-HIV therapies based on a variety of genomic and clinical factors” to Rosen-Zvi et al., hereinafter Rosen-Zvi, “Factorial Hidden Markov Models” to Ghahramani et al., hereinafter Ghahramani, “Learning Multiple Evolutionary Pathways from Cross-Sectional Data” to Beerenwinkel et al., hereinafter Beerenwinkel 2, and “A Review on Antibiotic Resistance: Alarm Bells are Ringing” to Zaman et al., hereinafter Zaman.

Regarding Claim 1, Revell teaches: A method for HIV long term therapy decision support, the method comprising:
a computer receiving a… model that models pathogen sensitivity to one or more drugs (Revell teaches using a random forest model to predict the response to antiretroviral following a treatment change episode (TCE). See p. 1857, § “Data selection”: “The unit of data used to train computational models is the treatment change episode (TCE), as first described by the RDI in 2003 [21]. This comprises the following on treatment data collected immediately prior to and then following a change in antiretroviral therapy guided by a genotype.” See also § “Computational model development”: “Random forest models were developed to predict the probability of the follow-up viral load being less than 50 copies/ml, using the TCEs that met all the above criteria.” Revell lists 18 antiretroviral drugs on p. 1858, col. 1, item 5.)
the computer retrieving training data; (P. 1859, § “Characteristics of the training and test datasets”: “training sets of 3692, 5334 and 6136 TCEs were obtained.”) 
the computer applying machine learning to train the… model using the training data (Training random forest models is described at the bottom of p. 1858 and the top of 1859. Training is performed under § “Characteristics of the training and test datasets” on p.1859.)
the computer receiving patient medical data; (Revell p. 1856 column 2, second full paragraph teaches:  “participating physicians entered baseline data for 114 cases of treatment failure via the interface and then registered their treatment intention based on all the laboratory and clinical information available to them”)
the computer applying the… model to the patient medical data, (Revell p. 1856 column 2, second full paragraph continues: “The baseline information was automatically input to the RDI models, which made predictions of response to their intended regimen plus more than 200 potential alternative combinations of antiretroviral drugs”)
the computer recommending a therapy based on an output of the… model. (Revell p. 1856 column 2, end of the second full paragraph: “The physician received an automated report listing the five alternative regimens that the models predicted would be most effective… ranked in order of predicted virological response.”)
	However, Revell does not explicitly teach: the model being a resistance evolution model,
modeling pathogen sensitivity as a Markov chain within a Factorial Hidden Markov Model, each of the Markov chains comprising a hidden state that includes a binary variable indicating whether a perpetual resistance to a drug has been acquired and a binary variable indicating the instantaneous existence of a drug resistant mutation;
wherein the resistance evolution model includes functions indicating that any resistance to a drug acquired by the pathogen is perpetual, sensitivity to a drug is preserved if the pathogen is not exposed to the drug, and resistance of the pathogen to a drug develops randomly at a specified probability; and
But Beerenwinkel 1 teaches: comprising a hidden state that includes a binary variable… and a binary variable (Beerenwinkel 1 teaches a mutagenetic tree model with multiple events, the occurrence of each indicated by a binary random variable. Page 59 §3.1 states:

    PNG
    media_image1.png
    79
    712
    media_image1.png
    Greyscale

Beerenwinkel 1 on page 62 §3.3 teaches hidden states: “Hence,                         
                            
                                
                                    X
                                
                                
                                    j
                                    m
                                
                            
                        
                     is now a hidden binary random variable.”

    PNG
    media_image2.png
    142
    894
    media_image2.png
    Greyscale

Further, Beerenwinkel 1 teaches one of the binary variables indicating the instantaneous existence of a drug resistant mutation; (Beerenwinkel 1 indicates in §1 that the mutations discussed in §3.3 are drug resistant: “The accumulation of resistance-conferring mutations is a stochastic process that typically follows one of several co-existing evolutionary pathways… Understanding the pathways to drug resistance is important for the design of effective drug combinations.” (pp. 53-54).)
Beerenwinkel 1 is in the same field of endeavor as the claimed invention, namely treating pathogenic infections. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Beerenwinkel 1’s system into Revell’s system by modeling multiple hidden states within Revell’s therapy model using binary variables with one indicating permanent drug resistance, with a motivation to precisely predict the outcome of evolutionary processes and for the rational design of antiretroviral treatment protocols. (Beerenwinkel 1 page 67 § 5: “RNA viruses provide prominent examples of measurably evolving populations, and precise predictions of the outcome of this evolutionary process are a prerequisite for the rational design of antiretroviral treatment protocols.”)
However, the combination of Revell and Beerenwinkel 1 does not explicitly teach: the model being a resistance evolution model,
modeling pathogen sensitivity as a Markov chain within a Factorial Hidden Markov Model, each of the Markov chains
[a binary variable indicating] whether a perpetual resistance to a drug has been acquired
wherein the resistance evolution model includes functions indicating that any resistance to a drug acquired by the pathogen is perpetual, sensitivity to a drug is preserved if the pathogen is not exposed to the drug, and resistance of the pathogen to a drug develops randomly at a specified probability; and
	But Rosen-Zvi teaches: the model being a resistance evolution model (Rosen-Zvi on p. 400 section 2 teaches using an evolutionary model approach: “We use the following three approaches: 1. Evolutionary models”. Rosen-Zvi on p. 401 section 2.2 ‘Evolution engine’ teaches: “This engine focuses on the development and use of evolutionary features... one major obstacle in HIV-1 treatment is the virus’s escape from drug therapy by developing resistance mutations.”)
… wherein the resistance evolution model includes functions indicating that any resistance to a drug acquired by the pathogen is perpetual, (Rosen-Zvi teaches on p. 401, § 2.2: “Using these trees we can compute the so-called genetic barrier to drug resistance by calculating the probability of the virus not to develop further mutations leading to a complete phenotypic resistance to that drug.”)
… and wherein resistance of the pathogen to a drug develops randomly at a specified probability; and (Rosen-Zvi teaches on p. 401, § 2.2: “Using these trees we can compute the so-called genetic barrier to drug resistance by calculating the probability of the virus not to develop further mutations leading to a complete phenotypic resistance to that drug.”)
	Rosen-Zvi is in the same field of endeavor as the claimed invention, namely treating pathogenic infections. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the properties of viral evolution as taught by Rosen-Zvi’s system into the statistical learning model of Revell and Beerenwinkel 1’s system, with a motivation to accurately predict the outcome of the antiretroviral therapy (Rosen-Zvi p. 401 section 2.2 ‘Evolution engine’, third sentence).
However, the combination of Revell, Beerenwinkel 1, and Rosen-Zvi does not explicitly teach: modeling pathogen sensitivity as a Markov chain within a Factorial Hidden Markov Model, each of the Markov chains
[a binary variable indicating] whether a perpetual resistance to a drug has been acquired
wherein sensitivity to a drug is preserved if the pathogen is not exposed to the drug,
	But Ghahramani teaches: as a Markov chain within a Factorial Hidden Markov Model, each of the Markov chains comprising a hidden state (Under the broadest reasonable interpretation of Claim 1, Examiner interprets this limitation as multiple Markov chains, each one modeling one of Revell’s drugs. 
Ghahramani Fig. 1(b) from p. 247, reproduced below with annotations, shows a directed acrylic graph representing the conditional independence relations in a factorial HMM with M = 3 underlying Markov chains. Each row is a Markov chain and each S node is a hidden state.

    PNG
    media_image3.png
    281
    619
    media_image3.png
    Greyscale

Ghahramani Fig. 1(b)
Further, Ghahramani states on p. 247:
    PNG
    media_image4.png
    215
    968
    media_image4.png
    Greyscale

Ghahramani is in the same field of endeavor as the claimed invention, namely probabilistic models of events. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Ghahramani's system into the combination of Revell, Beerenwinkel 1, and Rosen-Zvi’s system by modeling the above combination’s resistance evolution model as a factorial hidden Markov model, wherein each one of Revell’s drugs is modeled by a Markov chain, with a motivation to yield a tractable algorithm for learning the parameters of the combination’s model. (“Due to the combinatorial nature of the hidden state representation, this exact algorithm is intractable. As in other intractable systems, approximate inference can be carried out using Gibbs sampling or variational methods. Within the variational framework, we present a structured approximation in which the the state variables are decoupled, yielding a tractable algorithm for learning the parameters of the model. Empirical comparisons suggest that these approximations are efficient and provide accurate alternatives to the exact methods.”)
However, the combination of Revell, Beerenwinkel 1, Rosen-Zvi, and Ghahramani does not explicitly teach: [a binary variable indicating] whether a perpetual resistance to a drug has been acquired
wherein sensitivity to a drug is preserved if the pathogen is not exposed to the drug,
But Beerenwinkel 2 teaches: [a binary variable indicating] whether a perpetual resistance to a drug has been acquired (Beerenwinkel 2’s abstract states: “We introduce a mixture model of trees to describe evolutionary processes that are characterized by the ordered accumulation of permanent genetic changes. The basic building block of the model is a directed weighted tree that generates a probability distribution on the set of all patterns of genetic events.” § 3.1 teaches binary variables:

    PNG
    media_image5.png
    91
    737
    media_image5.png
    Greyscale

Fig. 1 shows a “Mutagenetic tree for the development of zidovudine resistance” as described by its caption.)
	Beerenwinkel 2 is in the same field of endeavor as the claimed invention, namely treating pathogenic infections. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Beerenwinkel 2’s system into the combination of Revell, Beerenwinkel 1, Rosen-Zvi, and Ghahramani’s system by modeling the acquisition of permanent drug resistance as one of Beerenwinkel 1’s binary variables, with a motivation to describe evolutionary processes that are characterized by the ordered accumulation of permanent genetic changes. (Beerenwinkel 2’s abstract: “We introduce a mixture model of trees to describe evolutionary processes that are characterized by the ordered accumulation of permanent genetic changes. The basic building block of the model is a directed weighted tree that generates a probability distribution on the set of all patterns of genetic events.”)
However, the combination of Revell, Beerenwinkel 1, Rosen-Zvi, Ghahramani, and Beerenwinkel 2, does not explicitly teach: wherein sensitivity to a drug is preserved if the pathogen is not exposed to the drug,
But Zaman teaches: wherein sensitivity to a drug is preserved if the pathogen is not exposed to the drug, (Zaman teaches on p. 2, Origin, ¶ 2: “Antibiotics are usually effective against them [bacteria], but when the microbes become less sensitive or resistant, it requires a higher than the normal concentration of the same drug to have an effect.”)
Zaman is in the same field of endeavor as the claimed invention, namely treating pathogenic infections. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the properties of pathogenic evolution as taught Zaman’s system into the combination of Revell, Beerenwinkel 1, Rosen-Zvi, Ghahramani, and Beerenwinkel 2’s system, with a motivation to determine an appropriate dose of a drug for treatment (Zaman p. 2, Origin, ¶ 2).

Regarding claim 3, the combination of Revell, Beerenwinkel 1, Rosen-Zvi, Ghahramani, Beerenwinkel 2, and Zaman teaches: The method of claim 1, wherein applying machine learning to train the resistance evolution model further comprises:
However, the combination above does not explicitly teach: the computer determining one or more parameters corresponding to the resistance evolution model based on the population data.
But Rosen-Zvi teaches: the computer determining one or more parameters corresponding to the resistance evolution model based on the population data. (Rosen-Zvi teaches retrieving population data on p. 399 section 1.2 ‘The EuResist dataset’ states, “The EuResist database comprises records of 18K different patients and 65 K different therapies, of which 3K therapies contain genotype information. The information for the 18K different patients includes demographic data records such as gender, race and age, with the anonymization of patients data carried out before the data is stored in the IDB.” Tables 1 and 2 on p. 401-2 lists features of the database.
Rosen-Zvi on p. 402, col. 1, para. 1 teaches determining parameters based on the population data: “To select the features used in the final engine, a simple feature selection approach based on SVMs was applied. The approach works in three steps: first, the cost parameter of a linear SVM is optimized by maximizing the AUC (correlation for regression) in a 10-fold cross validation setting”)	
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Rosen-Zvi’s system into the combination of Revell, Beerenwinkel 1, Rosen-Zvi, Ghahramani, Beerenwinkel 2, and Zaman’s system by optimizing the cost parameter of a linear SVM with a motivation of refining the resistance evolution model. (p. 402, col. 1, para. 1 “To select the features used in the final engine”)

	Regarding claim 4, the combination of Revell, Beerenwinkel 1, Rosen-Zvi, Ghahramani, Beerenwinkel 2, and Zaman teaches: The method of claim 3, wherein the resistance evolution model comprises
Further, Ghahramani teaches: one or more stochastic models. (Ghahramani Hidden Factorial Markov Models (HFMMs) are stochastic models because they are probabilistic. Equation 3 on p. 248 is the conditional probability of the HFMM in Fig. 1b.)

Regarding claim 6, the combination of Revell, Beerenwinkel 1, Rosen-Zvi, Ghahramani, Beerenwinkel 2, and Zaman teaches: The method of claim 3, wherein determining the one or more parameters corresponding to the resistance evolution model is performed via
However, the combination does not explicitly teach: one or more approximate learning methods.
But Ghahramani teaches: one or more approximate learning methods. (P. 251, §3.3 teaches using Gibbs sampling: “Rather than computing the exact posterior probabilities, one can approximate them using a Monte Carlo sampling procedure, and thereby avoid the sum over exponentially many state patterns at some cost in accuracy.” The rest of the section explains Gibbs sampling.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Ghahramani’s system into the combination of Revell, Beerenwinkel 1, Rosen-Zvi, Ghahramani, Beerenwinkel 2, and Zaman’s system by performing Gibbs sampling with a motivation avoid the sum over exponentially many state patterns at some cost in accuracy. (P. 251, §3.3: “Rather than computing the exact posterior probabilities, one can approximate them using a Monte Carlo sampling procedure, and thereby avoid the sum over exponentially many state patterns at some cost in accuracy.”)

Regarding claim 8, Revell teaches: A computer program product for HIV long term therapy decision support, the computer program product comprising: one or more computer-readable storage media and program instructions stored on the one or more computer-readable storage media, the program instructions comprising: (The implementation of the clinical pilot studies taught by Revell on p. 1856, col. 2, second full paragraph is evidence for one or more computer-readable storage media and program instructions stored on the one or more computer-readable storage media.)
program instructions to receive a… model that models pathogen sensitivity to one or more drug (Revell teaches using a random forest model to predict the response to antiretroviral following a treatment change episode (TCE). See p. 1857, § “Data selection”: “The unit of data used to train computational models is the treatment change episode (TCE), as first described by the RDI in 2003 [21]. This comprises the following on treatment data collected immediately prior to and then following a change in antiretroviral therapy guided by a genotype.” See also § “Computational model development”: “Random forest models were developed to predict the probability of the follow-up viral load being less than 50 copies/ml, using the TCEs that met all the above criteria.” Revell lists 18 antiretroviral drugs on p. 1858, col. 1, item 5.)
program instructions to retrieve training data; (P. 1859, § “Characteristics of the training and test datasets”: “training sets of 3692, 5334 and 6136 TCEs were obtained.”)
program instructions to apply machine learning to train the… model using the training data; (Training random forest models is described at the bottom of p. 1858 and the top of 1859. Training is performed under § “Characteristics of the training and test datasets” on p.1859.)
program instructions to receive patient medical data; (Revell p. 1856 column 2, second full paragraph teaches:  “participating physicians entered baseline data for 114 cases of treatment failure via the interface and then registered their treatment intention based on all the laboratory and clinical information available to them”)
program instructions to apply the… model to the patient medical data, (Revell p. 1856 column 2, second full paragraph continues: “The baseline information was automatically input to the RDI models, which made predictions of response to their intended regimen plus more than 200 potential alternative combinations of antiretroviral drugs”)
program instructions to recommend a therapy based on an output of the… model. (Revell p. 1856 column 2, end of the second full paragraph: “The physician received an automated report listing the five alternative regimens that the models predicted would be most effective… ranked in order of predicted virological response.”)
However, Revell does not explicitly teach: the model being a resistance evolution model,
modeling pathogen sensitivity as a Markov chain with a hidden state comprising a binary variable indicating whether a perpetual resistance to a drug has been acquired and a binary variable indicating the instantaneous existence of a drug resistant mutation; 
wherein the resistance evolution model includes functions indicating that any resistance to a drug acquired by the pathogen is perpetual, sensitivity to a drug is preserved if the pathogen is not exposed to the drug, and resistance of the pathogen to a drug develops randomly at a specified probability; and 
But Beerenwinkel 1 teaches: comprising a hidden state that includes a binary variable… and a binary variable (Beerenwinkel 1 teaches a mutagenetic tree model with multiple events, the occurrence of each indicated by a binary random variable. Page 59 §3.1 states:

    PNG
    media_image1.png
    79
    712
    media_image1.png
    Greyscale

Beerenwinkel 1 on page 62 §3.3 teaches hidden states: “Hence,                         
                            
                                
                                    X
                                
                                
                                    j
                                    m
                                
                            
                        
                     is now a hidden binary random variable.”

    PNG
    media_image2.png
    142
    894
    media_image2.png
    Greyscale

Further, Beerenwinkel 1 teaches one of the binary variables indicating the instantaneous existence of a drug resistant mutation; (Beerenwinkel 1 indicates in §1 that the mutations discussed in §3.3 are drug resistant: “The accumulation of resistance-conferring mutations is a stochastic process that typically follows one of several co-existing evolutionary pathways… Understanding the pathways to drug resistance is important for the design of effective drug combinations.” (pp. 53-54).)
Beerenwinkel 1 is in the same field of endeavor as the claimed invention, namely treating pathogenic infections. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Beerenwinkel 1’s system into Revell’s system by modeling multiple hidden states within Revell’s therapy model using binary variables with one indicating permanent drug resistance, with a motivation to precisely predict the outcome of evolutionary processes and for the rational design of antiretroviral treatment protocols. (Beerenwinkel 1 page 67 § 5: “RNA viruses provide prominent examples of measurably evolving populations, and precise predictions of the outcome of this evolutionary process are a prerequisite for the rational design of antiretroviral treatment protocols.”)
However, the combination of Revell and Beerenwinkel 1 does not explicitly teach: the model being a resistance evolution model,
modeling pathogen sensitivity as a Markov chain within a Factorial Hidden Markov Model, each of the Markov chains
[a binary variable indicating] whether a perpetual resistance to a drug has been acquired
wherein the resistance evolution model includes functions indicating that any resistance to a drug acquired by the pathogen is perpetual, sensitivity to a drug is preserved if the pathogen is not exposed to the drug, and resistance of the pathogen to a drug develops randomly at a specified probability; and
	But Rosen-Zvi teaches: the model being a resistance evolution model (Rosen-Zvi on p. 400 section 2 teaches using an evolutionary model approach: “We use the following three approaches: 1. Evolutionary models”. Rosen-Zvi on p. 401 section 2.2 ‘Evolution engine’ teaches: “This engine focuses on the development and use of evolutionary features... one major obstacle in HIV-1 treatment is the virus’s escape from drug therapy by developing resistance mutations.”)
… wherein the resistance evolution model includes functions indicating that any resistance to a drug acquired by the pathogen is perpetual, (Rosen-Zvi teaches on p. 401, § 2.2: “Using these trees we can compute the so-called genetic barrier to drug resistance by calculating the probability of the virus not to develop further mutations leading to a complete phenotypic resistance to that drug.”)
… and wherein resistance of the pathogen to a drug develops randomly at a specified probability; and (Rosen-Zvi teaches on p. 401, § 2.2: “Using these trees we can compute the so-called genetic barrier to drug resistance by calculating the probability of the virus not to develop further mutations leading to a complete phenotypic resistance to that drug.”)
	Rosen-Zvi is in the same field of endeavor as the claimed invention, namely treating pathogenic infections. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the properties of viral evolution as taught by Rosen-Zvi’s system into the statistical learning model of Revell and Beerenwinkel 1’s system, with a motivation to accurately predict the outcome of the antiretroviral therapy (Rosen-Zvi p. 401 section 2.2 ‘Evolution engine’, third sentence).
However, the combination of Revell, Beerenwinkel 1, and Rosen-Zvi does not explicitly teach: modeling pathogen sensitivity as a Markov chain within a Factorial Hidden Markov Model, each of the Markov chains
[a binary variable indicating] whether a perpetual resistance to a drug has been acquired
wherein sensitivity to a drug is preserved if the pathogen is not exposed to the drug,
	But Ghahramani teaches: as a Markov chain within a Factorial Hidden Markov Model, each of the Markov chains comprising a hidden state (Under the broadest reasonable interpretation of Claim 1, Examiner interprets this limitation as multiple Markov chains, each one modeling one of Revell’s drugs. 
Ghahramani Fig. 1(b) from p. 247, reproduced below with annotations, shows a directed acrylic graph representing the conditional independence relations in a factorial HMM with M = 3 underlying Markov chains. Each row is a Markov chain and each S node is a hidden state.

    PNG
    media_image3.png
    281
    619
    media_image3.png
    Greyscale

Ghahramani Fig. 1(b)
Further, Ghahramani states on p. 247:
    PNG
    media_image4.png
    215
    968
    media_image4.png
    Greyscale

Ghahramani is in the same field of endeavor as the claimed invention, namely probabilistic models of events. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Ghahramani's system into the combination of Revell, Beerenwinkel 1, and Rosen-Zvi’s system by modeling the above combination’s resistance evolution model as a factorial hidden Markov model, wherein each one of Revell’s drugs is modeled by a Markov chain, with a motivation to yield a tractable algorithm for learning the parameters of the combination’s model. (“Due to the combinatorial nature of the hidden state representation, this exact algorithm is intractable. As in other intractable systems, approximate inference can be carried out using Gibbs sampling or variational methods. Within the variational framework, we present a structured approximation in which the the state variables are decoupled, yielding a tractable algorithm for learning the parameters of the model. Empirical comparisons suggest that these approximations are efficient and provide accurate alternatives to the exact methods.”)
However, the combination of Revell, Beerenwinkel 1, Rosen-Zvi, and Ghahramani does not explicitly teach: [a binary variable indicating] whether a perpetual resistance to a drug has been acquired
wherein sensitivity to a drug is preserved if the pathogen is not exposed to the drug,
But Beerenwinkel 2 teaches: [a binary variable indicating] whether a perpetual resistance to a drug has been acquired (Beerenwinkel 2’s abstract states: “We introduce a mixture model of trees to describe evolutionary processes that are characterized by the ordered accumulation of permanent genetic changes. The basic building block of the model is a directed weighted tree that generates a probability distribution on the set of all patterns of genetic events.” § 3.1 teaches binary variables:

    PNG
    media_image5.png
    91
    737
    media_image5.png
    Greyscale

Fig. 1 shows a “Mutagenetic tree for the development of zidovudine resistance” as described by its caption.)
	Beerenwinkel 2 is in the same field of endeavor as the claimed invention, namely treating pathogenic infections. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Beerenwinkel 2’s system into the combination of Revell, Beerenwinkel 1, Rosen-Zvi, and Ghahramani’s system by modeling the acquisition of permanent drug resistance as one of Beerenwinkel 1’s binary variables, with a motivation to describe evolutionary processes that are characterized by the ordered accumulation of permanent genetic changes. (Beerenwinkel 2’s abstract: “We introduce a mixture model of trees to describe evolutionary processes that are characterized by the ordered accumulation of permanent genetic changes. The basic building block of the model is a directed weighted tree that generates a probability distribution on the set of all patterns of genetic events.”)
However, the combination of Revell, Beerenwinkel 1, Rosen-Zvi, Ghahramani, and Beerenwinkel 2, does not explicitly teach: wherein sensitivity to a drug is preserved if the pathogen is not exposed to the drug,
But Zaman teaches: wherein sensitivity to a drug is preserved if the pathogen is not exposed to the drug, (Zaman teaches on p. 2, Origin, ¶ 2: “Antibiotics are usually effective against them [bacteria], but when the microbes become less sensitive or resistant, it requires a higher than the normal concentration of the same drug to have an effect.”)
Zaman is in the same field of endeavor as the claimed invention, namely treating pathogenic infections. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the properties of pathogenic evolution as taught Zaman’s system into the combination of Revell, Beerenwinkel 1, Rosen-Zvi, Ghahramani, and Beerenwinkel 2’s system, with a motivation to determine an appropriate dose of a drug for treatment (Zaman p. 2, Origin, ¶ 2).

	Regarding claim 10, the combination of Revell, Beerenwinkel 1, Rosen-Zvi, Ghahramani, Beerenwinkel 2, and Zaman teaches: The computer program product of claim 8, wherein applying machine learning to train the resistance evolution model further comprises 
However, the combination above does not explicitly teach: program instructions to determine one or more parameters corresponding to the resistance evolution model based on the population data.
But Rosen-Zvi teaches: program instructions to determine one or more parameters corresponding to the resistance evolution model based on the population data. (Rosen-Zvi teaches retrieving population data on p. 399 section 1.2 ‘The EuResist dataset’ states, “The EuResist database comprises records of 18K different patients and 65 K different therapies, of which 3K therapies contain genotype information. The information for the 18K different patients includes demographic data records such as gender, race and age, with the anonymization of patients data carried out before the data is stored in the IDB.” Tables 1 and 2 on p. 401-2 lists features of the database.
Rosen-Zvi on p. 402, col. 1, para. 1 teaches determining parameters based on the population data: “To select the features used in the final engine, a simple feature selection approach based on SVMs was applied. The approach works in three steps: first, the cost parameter of a linear SVM is optimized by maximizing the AUC (correlation for regression) in a 10-fold cross validation setting”)	
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Rosen-Zvi’s system into the combination of Revell, Beerenwinkel 1, Rosen-Zvi, Ghahramani, Beerenwinkel 2, and Zaman’s system by optimizing the cost parameter of a linear SVM with a motivation of refining the resistance evolution model. (p. 402, col. 1, para. 1 “To select the features used in the final engine”)

	Regarding claim 11, the combination of Revell, Beerenwinkel 1, Rosen-Zvi, Ghahramani, Beerenwinkel 2, and Zaman teaches: The computer program product of claim 10, wherein the received programming defining the resistance evolution model comprises 
Further, Ghahramani teaches: one or more stochastic models. (Ghahramani Hidden Factorial Markov Models (HFMMs) are stochastic models because they are probabilistic. Equation 3 on p. 248 is the conditional probability of the HFMM in Fig. 1b.)

Regarding claim 13, the combination of Revell, Beerenwinkel 1, Rosen-Zvi, Ghahramani, Beerenwinkel 2, and Zaman teaches: The computer program product of claim 10, wherein determining the one or more parameters corresponding to the resistance evolution model is performed via 
However, the combination does not explicitly teach: one or more approximate learning methods.
But Ghahramani teaches: one or more approximate learning methods. (P. 251, §3.3 teaches using Gibbs sampling: “Rather than computing the exact posterior probabilities, one can approximate them using a Monte Carlo sampling procedure, and thereby avoid the sum over exponentially many state patterns at some cost in accuracy.” The rest of the section explains Gibbs sampling.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Ghahramani’s system into the combination of Revell, Beerenwinkel 1, Rosen-Zvi, Ghahramani, Beerenwinkel 2, and Zaman’s system by performing Gibbs sampling with a motivation avoid the sum over exponentially many state patterns at some cost in accuracy. (P. 251, §3.3: “Rather than computing the exact posterior probabilities, one can approximate them using a Monte Carlo sampling procedure, and thereby avoid the sum over exponentially many state patterns at some cost in accuracy.”)

	Regarding claim 15, Revell teaches: A computer system for long term therapy decision support, the computer system comprising: one or more computer processors, one or more computer-readable storage media, and program instructions stored on one or more of the computer-readable storage media for execution by at least one of the one or more processors, the program instructions comprising: (The implementation of the clinical pilot studies taught by Revell on p. 1856, col. 2, second full paragraph is evidence for one or more computer processors, one or more computer-readable storage media, and program instructions stored on one or more of the computer-readable storage media.)
program instructions to receive a… model that models pathogen sensitivity to one or more drug (Revell teaches using a random forest model to predict the response to antiretroviral following a treatment change episode (TCE). See p. 1857, § “Data selection”: “The unit of data used to train computational models is the treatment change episode (TCE), as first described by the RDI in 2003 [21]. This comprises the following on treatment data collected immediately prior to and then following a change in antiretroviral therapy guided by a genotype.” See also § “Computational model development”: “Random forest models were developed to predict the probability of the follow-up viral load being less than 50 copies/ml, using the TCEs that met all the above criteria.” Revell lists 18 antiretroviral drugs on p. 1858, col. 1, item 5.)
program instructions to retrieve training data; Page 5Application No.: 15/822,454Docket No.: IL820160172US01(P. 1859, § “Characteristics of the training and test datasets”: “training sets of 3692, 5334 and 6136 TCEs were obtained.”)
program instructions to apply machine learning to train the… model using the training data; (Training random forest models is described at the bottom of p. 1858 and the top of 1859. Training is performed under § “Characteristics of the training and test datasets” on p.1859.)
program instructions to receive patient medical data; (Revell p. 1856 column 2, second full paragraph teaches:  “participating physicians entered baseline data for 114 cases of treatment failure via the interface and then registered their treatment intention based on all the laboratory and clinical information available to them”)
program instructions to apply the… model to the patient medical data, (Revell p. 1856 column 2, second full paragraph continues: “The baseline information was automatically input to the RDI models, which made predictions of response to their intended regimen plus more than 200 potential alternative combinations of antiretroviral drugs”)
program instructions to recommend a therapy based on an output of the… model. (Revell p. 1856 column 2, end of the second full paragraph: “The physician received an automated report listing the five alternative regimens that the models predicted would be most effective… ranked in order of predicted virological response.”)
However, Revell does not explicitly teach: the model being a resistance evolution model,
modeling pathogen sensitivity as a Markov chain with a hidden state comprising a binary variable indicating whether a perpetual resistance to a drug has been acquired and a binary variable indicating the instantaneous existence of a drug resistant mutation; 
wherein the resistance evolution model includes functions indicating that any resistance to a drug acquired by the pathogen is perpetual, sensitivity to a drug is preserved if the pathogen is not exposed to the drug, and resistance of the pathogen to a drug develops randomly at a specified probability; and 
But Beerenwinkel 1 teaches: comprising a hidden state that includes a binary variable… and a binary variable (Beerenwinkel 1 teaches a mutagenetic tree model with multiple events, the occurrence of each indicated by a binary random variable. Page 59 §3.1 states:

    PNG
    media_image1.png
    79
    712
    media_image1.png
    Greyscale

Beerenwinkel 1 on page 62 §3.3 teaches hidden states: “Hence,                         
                            
                                
                                    X
                                
                                
                                    j
                                    m
                                
                            
                        
                     is now a hidden binary random variable.”

    PNG
    media_image2.png
    142
    894
    media_image2.png
    Greyscale

Further, Beerenwinkel 1 teaches one of the binary variables indicating the instantaneous existence of a drug resistant mutation; (Beerenwinkel 1 indicates in §1 that the mutations discussed in §3.3 are drug resistant: “The accumulation of resistance-conferring mutations is a stochastic process that typically follows one of several co-existing evolutionary pathways… Understanding the pathways to drug resistance is important for the design of effective drug combinations.” (pp. 53-54).)
Beerenwinkel 1 is in the same field of endeavor as the claimed invention, namely treating pathogenic infections. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Beerenwinkel 1’s system into Revell’s system by modeling multiple hidden states within Revell’s therapy model using binary variables with one indicating permanent drug resistance, with a motivation to precisely predict the outcome of evolutionary processes and for the rational design of antiretroviral treatment protocols. (Beerenwinkel 1 page 67 § 5: “RNA viruses provide prominent examples of measurably evolving populations, and precise predictions of the outcome of this evolutionary process are a prerequisite for the rational design of antiretroviral treatment protocols.”)
However, the combination of Revell and Beerenwinkel 1 does not explicitly teach: the model being a resistance evolution model,
modeling pathogen sensitivity as a Markov chain within a Factorial Hidden Markov Model, each of the Markov chains
[a binary variable indicating] whether a perpetual resistance to a drug has been acquired
wherein the resistance evolution model includes functions indicating that any resistance to a drug acquired by the pathogen is perpetual, sensitivity to a drug is preserved if the pathogen is not exposed to the drug, and resistance of the pathogen to a drug develops randomly at a specified probability; and
	But Rosen-Zvi teaches: the model being a resistance evolution model (Rosen-Zvi on p. 400 section 2 teaches using an evolutionary model approach: “We use the following three approaches: 1. Evolutionary models”. Rosen-Zvi on p. 401 section 2.2 ‘Evolution engine’ teaches: “This engine focuses on the development and use of evolutionary features... one major obstacle in HIV-1 treatment is the virus’s escape from drug therapy by developing resistance mutations.”)
… wherein the resistance evolution model includes functions indicating that any resistance to a drug acquired by the pathogen is perpetual, (Rosen-Zvi teaches on p. 401, § 2.2: “Using these trees we can compute the so-called genetic barrier to drug resistance by calculating the probability of the virus not to develop further mutations leading to a complete phenotypic resistance to that drug.”)
… and wherein resistance of the pathogen to a drug develops randomly at a specified probability; and (Rosen-Zvi teaches on p. 401, § 2.2: “Using these trees we can compute the so-called genetic barrier to drug resistance by calculating the probability of the virus not to develop further mutations leading to a complete phenotypic resistance to that drug.”)
	Rosen-Zvi is in the same field of endeavor as the claimed invention, namely treating pathogenic infections. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the properties of viral evolution as taught by Rosen-Zvi’s system into the statistical learning model of Revell and Beerenwinkel 1’s system, with a motivation to accurately predict the outcome of the antiretroviral therapy (Rosen-Zvi p. 401 section 2.2 ‘Evolution engine’, third sentence).
However, the combination of Revell, Beerenwinkel 1, and Rosen-Zvi does not explicitly teach: modeling pathogen sensitivity as a Markov chain within a Factorial Hidden Markov Model, each of the Markov chains
[a binary variable indicating] whether a perpetual resistance to a drug has been acquired
wherein sensitivity to a drug is preserved if the pathogen is not exposed to the drug,
	But Ghahramani teaches: as a Markov chain within a Factorial Hidden Markov Model, each of the Markov chains comprising a hidden state (Under the broadest reasonable interpretation of Claim 1, Examiner interprets this limitation as multiple Markov chains, each one modeling one of Revell’s drugs. 
Ghahramani Fig. 1(b) from p. 247, reproduced below with annotations, shows a directed acrylic graph representing the conditional independence relations in a factorial HMM with M = 3 underlying Markov chains. Each row is a Markov chain and each S node is a hidden state.

    PNG
    media_image3.png
    281
    619
    media_image3.png
    Greyscale

Ghahramani Fig. 1(b)
Further, Ghahramani states on p. 247:
    PNG
    media_image4.png
    215
    968
    media_image4.png
    Greyscale

Ghahramani is in the same field of endeavor as the claimed invention, namely probabilistic models of events. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Ghahramani's system into the combination of Revell, Beerenwinkel 1, and Rosen-Zvi’s system by modeling the above combination’s resistance evolution model as a factorial hidden Markov model, wherein each one of Revell’s drugs is modeled by a Markov chain, with a motivation to yield a tractable algorithm for learning the parameters of the combination’s model. (“Due to the combinatorial nature of the hidden state representation, this exact algorithm is intractable. As in other intractable systems, approximate inference can be carried out using Gibbs sampling or variational methods. Within the variational framework, we present a structured approximation in which the the state variables are decoupled, yielding a tractable algorithm for learning the parameters of the model. Empirical comparisons suggest that these approximations are efficient and provide accurate alternatives to the exact methods.”)
However, the combination of Revell, Beerenwinkel 1, Rosen-Zvi, and Ghahramani does not explicitly teach: [a binary variable indicating] whether a perpetual resistance to a drug has been acquired
wherein sensitivity to a drug is preserved if the pathogen is not exposed to the drug,
But Beerenwinkel 2 teaches: [a binary variable indicating] whether a perpetual resistance to a drug has been acquired (Beerenwinkel 2’s abstract states: “We introduce a mixture model of trees to describe evolutionary processes that are characterized by the ordered accumulation of permanent genetic changes. The basic building block of the model is a directed weighted tree that generates a probability distribution on the set of all patterns of genetic events.” § 3.1 teaches binary variables:

    PNG
    media_image5.png
    91
    737
    media_image5.png
    Greyscale

Fig. 1 shows a “Mutagenetic tree for the development of zidovudine resistance” as described by its caption.)
	Beerenwinkel 2 is in the same field of endeavor as the claimed invention, namely treating pathogenic infections. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Beerenwinkel 2’s system into the combination of Revell, Beerenwinkel 1, Rosen-Zvi, and Ghahramani’s system by modeling the acquisition of permanent drug resistance as one of Beerenwinkel 1’s binary variables, with a motivation to describe evolutionary processes that are characterized by the ordered accumulation of permanent genetic changes. (Beerenwinkel 2’s abstract: “We introduce a mixture model of trees to describe evolutionary processes that are characterized by the ordered accumulation of permanent genetic changes. The basic building block of the model is a directed weighted tree that generates a probability distribution on the set of all patterns of genetic events.”)
However, the combination of Revell, Beerenwinkel 1, Rosen-Zvi, Ghahramani, and Beerenwinkel 2, does not explicitly teach: wherein sensitivity to a drug is preserved if the pathogen is not exposed to the drug,
But Zaman teaches: wherein sensitivity to a drug is preserved if the pathogen is not exposed to the drug, (Zaman teaches on p. 2, Origin, ¶ 2: “Antibiotics are usually effective against them [bacteria], but when the microbes become less sensitive or resistant, it requires a higher than the normal concentration of the same drug to have an effect.”)
Zaman is in the same field of endeavor as the claimed invention, namely treating pathogenic infections. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the properties of pathogenic evolution as taught Zaman’s system into the combination of Revell, Beerenwinkel 1, Rosen-Zvi, Ghahramani, and Beerenwinkel 2’s system, with a motivation to determine an appropriate dose of a drug for treatment (Zaman p. 2, Origin, ¶ 2).

Regarding claim 17, the combination of Revell, Beerenwinkel 1, Rosen-Zvi, Ghahramani, Beerenwinkel 2, and Zaman teaches: The computer system of claim 15, wherein applying machine learning to train the resistance evolution model further comprises 
However, the combination above does not explicitly teach: program instructions to determine one or more parameters corresponding to the resistance evolution model based on the population data.
But Rosen-Zvi teaches: program instructions to determine one or more parameters corresponding to the resistance evolution model based on the population data. (Rosen-Zvi teaches retrieving population data on p. 399 section 1.2 ‘The EuResist dataset’ states, “The EuResist database comprises records of 18K different patients and 65 K different therapies, of which 3K therapies contain genotype information. The information for the 18K different patients includes demographic data records such as gender, race and age, with the anonymization of patients data carried out before the data is stored in the IDB.” Tables 1 and 2 on p. 401-2 lists features of the database.
Rosen-Zvi on p. 402, col. 1, para. 1 teaches determining parameters based on the population data: “To select the features used in the final engine, a simple feature selection approach based on SVMs was applied. The approach works in three steps: first, the cost parameter of a linear SVM is optimized by maximizing the AUC (correlation for regression) in a 10-fold cross validation setting”)	
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Rosen-Zvi’s system into the combination of Revell, Beerenwinkel 1, Rosen-Zvi, Ghahramani, Beerenwinkel 2, and Zaman’s system by optimizing the cost parameter of a linear SVM with a motivation of refining the resistance evolution model. (p. 402, col. 1, para. 1 “To select the features used in the final engine”)

	Regarding claim 18, the combination of Revell, Beerenwinkel 1, Rosen-Zvi, Ghahramani, Beerenwinkel 2, and Zaman teaches: The computer system of claim 17, wherein the resistance evolution model comprises 
Further, Ghahramani teaches: one or more stochastic models. (Ghahramani Hidden Factorial Markov Models (HFMMs) are stochastic models because they are probabilistic. Equation 3 on p. 248 is the conditional probability of the HFMM in Fig. 1b.)

Claims 2, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Revell, in view of Beerenwinkel 1, Rosen-Zvi, Ghahramani, Beerenwinkel 2, and Zaman, and further in view of U.S. Patent Application No. 2017/0213006 to Beale et al., hereinafter Beale.

	Regarding claim 2, the combination of Revell, Beerenwinkel 1, Rosen-Zvi, Ghahramani, Beerenwinkel 2, and Zaman teaches: The method of claim 1,
	However, the combination does not explicitly teach: further comprising: the computer determining a result of the recommended therapy; and the computer refining the resistance evolution model based on the determined result of the recommended therapy.
But Rosen-Zvi teaches: further comprising: the computer determining a result of the recommended therapy; and (Rosen-Zvi on p. 399, section 1.2 teaches that a decision support engine can recommend a therapy for a patient based on the result of a previous therapy.) 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Rosen-Zvi’s system into the combination of Revell, Beerenwinkel 1, Rosen-Zvi, Ghahramani, Beerenwinkel 2, and Zaman’s system by recommending a therapy for a patient based on a previous therapy, with a motivation to accurately predict the outcome of the antiretroviral therapy (Rosen-Zvi p. 401 section 2.2 ‘Evolution engine’, third sentence).
However, the combination does not explicitly teach: the computer refining the resistance evolution model based on the determined result of the recommended therapy.
But Beale teaches: the computer refining the resistance evolution model based on the determined result of the recommended therapy. (Beale in para. [0015] teaches: “The system is continually learning in a recursive manner such that the output of one set of patient experiences are added to the AI system to further refine future patient recommendations with regard to prescribed homework assignments.” In this context, a homework assignment is used as a psychotherapy treatment for mental illness.)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Beale’s system into the combination of Revell, Beerenwinkel 1, Rosen-Zvi, Ghahramani, Beerenwinkel 2, and Zaman’s system by refining the model in real-time, with a motivation to refine the artificial intelligence model based on the results of the recommended therapy (Beale para. [0015]).

	Regarding claim 9, the combination of Revell, Beerenwinkel 1, Rosen-Zvi, Ghahramani, Beerenwinkel 2, and Zaman teaches: The computer program product of claim 8, 
However, the combination does not explicitly teach: further comprising: program instructions to determine a result of the recommended therapy; and program instructions to refine the resistance evolution model based on the determined result of the recommended therapy.
But Rosen-Zvi teaches: further comprising: program instructions to determine a result of the recommended therapy; and (Rosen-Zvi on p. 399, section 1.2 teaches that a decision support engine can recommend a therapy for a patient based on the result of a previous therapy.) 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Rosen-Zvi’s system into the combination of Revell, Beerenwinkel 1, Rosen-Zvi, Ghahramani, Beerenwinkel 2, and Zaman’s system by recommending a therapy for a patient based on a previous therapy, with a motivation to accurately predict the outcome of the antiretroviral therapy (Rosen-Zvi p. 401 section 2.2 ‘Evolution engine’, third sentence).
However, the combination does not explicitly teach: program instructions to refine the resistance evolution model based on the determined result of the recommended therapy.
But Beale teaches: program instructions to refine the resistance evolution model based on the determined result of the recommended therapy. (Beale in para. [0015] teaches: “The system is continually learning in a recursive manner such that the output of one set of patient experiences are added to the AI system to further refine future patient recommendations with regard to prescribed homework assignments.” In this context, a homework assignment is used as a psychotherapy treatment for mental illness.)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Beale’s system into the combination of Revell, Beerenwinkel 1, Rosen-Zvi, Ghahramani, Beerenwinkel 2, and Zaman’s system by refining the model in real-time, with a motivation to refine the artificial intelligence model based on the results of the recommended therapy (Beale para. [0015]).

Regarding claim 16, the combination of Revell, Beerenwinkel 1, Rosen-Zvi, Ghahramani, Beerenwinkel 2, and Zaman teaches: The computer system of claim 15,
However, the combination does not explicitly teach: further comprising: program instructions to determine a result of the recommended therapy; and program instructions to refine the resistance evolution model based on the determined result of the recommended therapy.
But Rosen-Zvi teaches: further comprising: program instructions to determine a result of the recommended therapy; and (Rosen-Zvi on p. 399, section 1.2 teaches that a decision support engine can recommend a therapy for a patient based on the result of a previous therapy.) 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Rosen-Zvi’s system into the combination of Revell, Beerenwinkel 1, Rosen-Zvi, Ghahramani, Beerenwinkel 2, and Zaman’s system by recommending a therapy for a patient based on a previous therapy, with a motivation to accurately predict the outcome of the antiretroviral therapy (Rosen-Zvi p. 401 section 2.2 ‘Evolution engine’, third sentence).
However, the combination does not explicitly teach: program instructions to refine the resistance evolution model based on the determined result of the recommended therapy.
But Beale teaches: program instructions to refine the resistance evolution model based on the determined result of the recommended therapy. (Beale in para. [0015] teaches: “The system is continually learning in a recursive manner such that the output of one set of patient experiences are added to the AI system to further refine future patient recommendations with regard to prescribed homework assignments.” In this context, a homework assignment is used as a psychotherapy treatment for mental illness.)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Beale’s system into the combination of Revell, Beerenwinkel 1, Rosen-Zvi, Ghahramani, Beerenwinkel 2, and Zaman’s system by refining the model in real-time, with a motivation to refine the artificial intelligence model based on the results of the recommended therapy (Beale para. [0015]).

Claims 7, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Revell, in view of Beerenwinkel 1, Rosen-Zvi, Ghahramani, Beerenwinkel 2, and Zaman, and further in view of “The Collapsed Gibbs Sampler in Bayesian Computations with Applications to a Gene Regulation Problem” (1994) to Liu.

Regarding claim 7, the combination of Revell, Beerenwinkel 1, Rosen-Zvi, Ghahramani, Beerenwinkel 2, and Zaman teaches: The method of claim 6,
	However, the combination does not explicitly teach: wherein the one or more approximate learning methods include Collapsed Gibbs Sampling.
	But Liu teaches: wherein the one or more approximate learning methods include Collapsed Gibbs Sampling. (Liu discloses a collapsed Gibbs sampling technique on p. 959, col. 2, at the end of the second-to-last paragraph: “Hence we can go through                         
                            
                                
                                    z
                                
                                
                                    1
                                
                            
                        
                    , . . . ,                         
                            
                                
                                    z
                                
                                
                                    n
                                
                            
                        
                    , updating the corresponding predictive distributions and then drawing from them to finish one iteration of this predictive update version of the Gibbs sampler.”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Liu’s system into the combination of Revell, Beerenwinkel 1, Rosen-Zvi, Ghahramani, Beerenwinkel 2, and Zaman by collapsing Ghahramani’s general Gibbs sampler as taught by Liu, with a motivation to improve its efficiency (Liu p. 964, col. 1, end of second-to-last paragraph states: “But we can apply collapsing, as discussed in Section 2.1, to design a more efficient algorithm.”). Liu describes the advantages on p. 959:

    PNG
    media_image6.png
    96
    512
    media_image6.png
    Greyscale


Regarding claim 14, the combination of Revell, Beerenwinkel 1, Rosen-Zvi, Ghahramani, Beerenwinkel 2, and Zaman teaches: The computer program product of claim 13,
	However, the combination does not explicitly teach: wherein the one or more approximate learning methods include Collapsed Gibbs Sampling.
	But Liu teaches: wherein the one or more approximate learning methods include Collapsed Gibbs Sampling. (Liu discloses a collapsed Gibbs sampling technique on p. 959, col. 2, at the end of the second-to-last paragraph: “Hence we can go through                         
                            
                                
                                    z
                                
                                
                                    1
                                
                            
                        
                    , . . . ,                         
                            
                                
                                    z
                                
                                
                                    n
                                
                            
                        
                    , updating the corresponding predictive distributions and then drawing from them to finish one iteration of this predictive update version of the Gibbs sampler.”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Liu’s system into the combination of Revell, Beerenwinkel 1, Rosen-Zvi, Ghahramani, Beerenwinkel 2, and Zaman by collapsing Ghahramani’s general Gibbs sampler as taught by Liu, with a motivation to improve its efficiency (Liu p. 964, col. 1, end of second-to-last paragraph states: “But we can apply collapsing, as discussed in Section 2.1, to design a more efficient algorithm.”). Liu describes the advantages on p. 959:

    PNG
    media_image6.png
    96
    512
    media_image6.png
    Greyscale


Regarding claim 20, the combination of Revell, Beerenwinkel 1, Rosen-Zvi, Ghahramani, Beerenwinkel 2, and Zaman teaches: The computer system of claim 17, wherein determining the one or more parameters corresponding to the resistance evolution model is performed via
However, the combination does not explicitly teach: one or more approximate learning methods, and wherein the one or more approximate learning methods include Collapsed Gibbs Sampling.
But Ghahramani teaches: one or more approximate learning methods. (P. 251, §3.3 teaches using Gibbs sampling: “Rather than computing the exact posterior probabilities, one can approximate them using a Monte Carlo sampling procedure, and thereby avoid the sum over exponentially many state patterns at some cost in accuracy.” The rest of the section explains Gibbs sampling.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Ghahramani’s system into the combination of Revell, Beerenwinkel 1, Rosen-Zvi, Ghahramani, Beerenwinkel 2, and Zaman’s system by performing Gibbs sampling with a motivation avoid the sum over exponentially many state patterns at some cost in accuracy. (P. 251, §3.3: “Rather than computing the exact posterior probabilities, one can approximate them using a Monte Carlo sampling procedure, and thereby avoid the sum over exponentially many state patterns at some cost in accuracy.”)
However, the combination does not explicitly teach: wherein the one or more approximate learning methods include Collapsed Gibbs Sampling.
	But Liu teaches: wherein the one or more approximate learning methods include Collapsed Gibbs Sampling. (Liu discloses a collapsed Gibbs sampling technique on p. 959, col. 2, at the end of the second-to-last paragraph: “Hence we can go through                         
                            
                                
                                    z
                                
                                
                                    1
                                
                            
                        
                    , . . . ,                         
                            
                                
                                    z
                                
                                
                                    n
                                
                            
                        
                    , updating the corresponding predictive distributions and then drawing from them to finish one iteration of this predictive update version of the Gibbs sampler.”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Liu’s system into the combination of Revell, Beerenwinkel 1, Rosen-Zvi, Ghahramani, Beerenwinkel 2, and Zaman by collapsing Ghahramani’s general Gibbs sampler as taught by Liu, with a motivation to improve its efficiency (Liu p. 964, col. 1, end of second-to-last paragraph states: “But we can apply collapsing, as discussed in Section 2.1, to design a more efficient algorithm.”). Liu describes the advantages on p. 959:

    PNG
    media_image6.png
    96
    512
    media_image6.png
    Greyscale




Response to Arguments
Claim Rejections under 35 U.S.C. § 101: Applicant's arguments filed 06/28/2021 have been fully considered but they are not persuasive.
The steps for determining eligibility for claim 1 under 35 U.S.C. § 101 are as follows. In Step 1, Examiner determined claim 1 to be a method, one of the four statutory categories of eligible subject matter. In Step 2A Prong 1, Examiner identified the judicial exceptions: 
(1) models pathogen sensitivity to one or more drugs as a Markov chain within a Factorial Hidden Markov Model, each of the Markov chains comprising a hidden state that includes a binary variable indicating whether a perpetual resistance to a drug has been acquired and a binary variable indicating the instantaneous existence of a drug resistant mutation
(2) train the resistance evolution model using the training data
(3) applying the resistance evolution model to the patient medical data, wherein the resistance evolution model includes functions indicating that any resistance to a drug acquired by the pathogen is perpetual, sensitivity to a drug is preserved if the pathogen is not exposed to the drug, and resistance of the pathogen to a drug develops randomly at a specified probability
(4) recommending a therapy based on an output of the resistance evolution model.
Examiner determined that a Markov chain within a Factorial Hidden Markov Model is a mathematical concept. Since a Markov chain within a Factorial Hidden Markov Model is a mathematical concept, then modeling, training and applying the model are also mathematical concepts. Recommending a therapy based on an output of the model is a mental process. In Step 2A Prong 2, examiner identified the additional elements. Examiner determined the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea, so the claim is directed to an abstract idea. In Step 2B examiner determined the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception

Applicant’s argument on p. 8 in the Remarks:

    PNG
    media_image7.png
    73
    571
    media_image7.png
    Greyscale

Examiner’s response: Examiner has determined in Step 2A Prong 2 for Claim 1 that the additional elements do not integrate the abstract idea into a practical application, so the claim is directed towards the abstract ideas of mental process and mathematical concept.

Applicant’s arguments on p. 9 of Remarks:

    PNG
    media_image8.png
    259
    577
    media_image8.png
    Greyscale

Examiner’s response: Receiving patient information is merely data-gathering, an insignificant extra-solution activity as discussed in MPEP 2106.05(g). While the claimed invention could provide long-term HIV decision support though the model, the claims are still directed towards abstract ideas (the model and mental processes) and not towards the treatment. Determining a result of the recommended therapy is an abstract idea of the type mental process. Refining the model is a mathematical concept. The claims are not directed to providing long-term HIV decision support, they are directed towards abstract ideas.

Applicant’s arguments on p. 10 of Remarks:

    PNG
    media_image9.png
    180
    586
    media_image9.png
    Greyscale

Applicant’s arguments on p. 13 of Remarks:

    PNG
    media_image10.png
    122
    573
    media_image10.png
    Greyscale

Examiner’s response: The claims do not identify any specific resistance evolution nor identify which drug combinations and treatments to use. The claimed invention is a model for treating HIV, but it is not a prophylaxis as described in MPEP 2106.04(d)(2).

Applicant’s arguments on p. 13 of Remarks:

    PNG
    media_image11.png
    202
    582
    media_image11.png
    Greyscale

Examiner’s response: Generating, training, and applying a resistance evolution model are all mathematical concepts. The claimed invention does not improvement to the underlying machine learning technology upon which it is based. While the claimed invention may improve a mathematical concept, an improvement to a judicial exception is still a judicial exception.

Claim Rejections under 35 U.S.C. § 103: 
Applicant’s arguments on pp. 14-15 of Remarks:
 
    PNG
    media_image12.png
    90
    564
    media_image12.png
    Greyscale

    PNG
    media_image13.png
    116
    569
    media_image13.png
    Greyscale


	As disclosed in this office action’s Claim Rejection Under 35 USC § 103, Revell teaches “a computer receiving a model that models pathogen sensitivity to one or more drugs.” Ghahramani teaches “as a Markov chain with a Factorial Hidden Markov Model, each of the Markov chains comprising a hidden state.” Rosen-Zvi teaches a “resistance evolution model”
Applicant’s arguments with respect to the rest of the underlined portion of Claim 1 above have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Specifically Beerenwinkel 1 teaches multiple binary variables, with one “indicating the instantaneous existence of a drug resistant mutation,” and Beerenwinkel 2 teaches “a binary variable indicating whether a perpetual resistance to a drug has been acquired”.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Non-patent literature “Hidden Markov models for settings with interval-censored transition times and uncertain time origin: application to HIV genetic analyses” to Healy et al. discloses on p. 441 the mutation states in a Markov model: “If the transition times were known, the methods of Foulkes and DeGruttola (2003) could be applied to the data from ACTG 398 with the states given in Table 1 and the pathways shown in Figure 1. The arrows in Figure 1 are unidirectional because we only consider an ascending Markov model in this paper, and the codons in Table 1 were chosen because they corresponded to important resistance mutations for the drugs taken by patients before and during the study.”
Non-patent literature “HetFHMM: A novel approach to infer tumor heterogeneity using factorial Hidden Markov model” to Haffari et al. discloses a Factorial Hidden Markov Model for modeling cancer cells in which the hidden states are genotype G and cellular prevalence vector Φ which contains cellular prevalence of all clones of tumor sample (p. 2 §2).
	U.S. 20110112380 A1 to Robinson disclose that the hidden state of a patient can take the binary values of either “not infected” or “infected” (¶ 21, 22, 24). A hidden Markov model in Figure 3b has the probability                 
                    
                        
                            p
                        
                        
                            j
                        
                    
                
             of the hidden state.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Asher Jablon whose telephone number is (571)270-7648.  The examiner can normally be reached on Monday - Friday, 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on (571) 272-3719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ASHER JABLON/Examiner, Art Unit 2122                                                                                                                                                                                                        

/KAKALI CHAKI/Supervisory Patent Examiner, Art Unit 2122